DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Arguments filed 10/29/2020 have been considered. Claims 2-9 and 22-27 remain pending in the present application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rod attachment article” and “a finial attachment article” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s specification defines the rod attachment article and the finial attachment article as a cavity, screws, bolts, mounting clips and friction fits in Paragraphs 0032, 0036, 0038 and 0041 for example.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5-9 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prezner US 20130233990 (hereinafter Prezner).
Re. Cl. 22, Prezner discloses: A curtain rod return bracket (Fig. 1), comprising: 2Appl. No. 14/607,446 a center portion (rear wall shown in Fig. 10) that is configured to be mounted to a surface of a window or a wall proximate the window (see Fig. 10, via openings shown; Paragraph 0029 Lines 15-20 and Paragraph 0010 Lines 4-8); an inner leg (13 with 5 located on it, Fig. 2) extending from the center portion and comprising a rod attachment article (5, Fig. 2) that is configured to support a curtain rod (see Fig. 2, Paragraph 0029, Lines 4-6), wherein the rod attachment article is spaced from the center portion by a first distance (see Fig. 2, the center of 5 is spaced from the rear wall a first distance); an outer leg (see Fig. 2, 13 with 19 in it) extending from the center portion and comprising a finial attachment article (19, Fig. 2) that is configured to support a decorative finial that is separate from the curtain rod (see Fig. 2, the finial 9 is illustrated as being supported by 19 whereas the rod is not secured, thereby it being a separate securement), wherein the finial attachment article is spaced from the center portion by the first distance (see Fig. 2, left to right distance between 5 and 19); wherein the center portion is configured separate the inner leg from the outer leg via a bracket cavity having a bracket cavity width between the inner and outer legs (see Fig. 2, spacing between 13s); and wherein the rod attachment article and the finial attachment article are aligned along a rod-finial axis such that when the curtain rod is supported by the rod attachment article and the finial is supported by the finial attachment article the rod and finial are aligned along the rod- finial axis (see Fig. 1-2 and 8 for example), with neither of the rod and finial extending into the bracket cavity (see Fig. 2, due to the thickness of the wall 13, the recess 5 is configured to support the rod therein without extending into the bracket cavity as claimed so long as the end of the rod is flush with or does not extend past the inner surface of the wall; note: it is the Examiner’s position that this is an intended use limitation since the claim is directed towards the bracket which is used with a finial and curtain rod.  Applicant is reminded that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).
Re. Cl. 3, Prezner discloses: the center portion defines at least one through cavity configured to contain a mounting screw (see Fig. 10; Paragraph 0029 Lines 15-20.
Re. Cl. 5, Prezner discloses: the curtain rod includes an inner rod and an outer rod (as discussed above, limitations dealing with the curtain rod are interpreted as intended use since the claims are drawn towards the bracket not a combination of the bracket and the curtain rod; Therefore, it is the Examiner’s position that the device is capable of being used with a curtain rod that has an inner and outer rod in the same manner as what is illustrated in Fig. 8).
Re. Cl. 6, Prezner discloses: the curtain rod is cylindrical and wherein the inner rod includes an inner rod diameter and the outer rod includes an outer rod diameter (see Fig. 1-2 and 8; the bracket is configured to be used with a telescoping cylindrical rod or round rod having both an inner and outer rod in the claimed configuration so long as their diameters fit within the recess 5).
Re. Cl. 7, Prezner discloses: the outer rod diameter is larger than the inner rod diameter (see Fig. 1-2 and 8; as discussed above the bracket is configured to be used with a telescoping cylindrical rod or round rod having both an inner and outer rod in the claimed configuration so long as their diameters fit within the recess 5).
Re. Cl. 8, Prezner discloses: the curtain rod is a flat rod and wherein the inner rod includes an inner rod width and the outer rod includes an outer rod width (see Fig. 1-2 and 8; as discussed above the limitations dealing with the curtain rod are intended use limitations since the claims are directed towards the bracket and not a system with the bracket and rod; It is the Examiner’s position that the Prezner bracket is configured to use with a flat rod having the claimed dimensions so long as dimensions of the rod are less than the dimensions of the recess 5).
Re. Cl. 9, Prezner discloses: the outer rod width is larger than the inner rod width (see Fig. 1-2 and 8; as discussed above the bracket is configured to be used with a telescoping cylindrical rod or round rod having both an inner and outer rod in the claimed configuration so long as their diameters fit within the recess 5).
Re. Cl. 23, Prezner discloses: the inner and outer legs are substantially perpendicular to the rod (see Fig. 1-2 and 8).
Re. Cl. 24, Prezner discloses: the rod attachment article defines a rod cavity that is configured to contain an end of the rod (see 5, Fig. 1-2 and 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Prezner in view of Wyatt US 1593114 (hereinafter Wyatt).
Re. Cls. 2 and 26-27, Prezner does not disclose a second bracket inner leg that is substantially parallel to the inner leg (Cl. 2), the second bracket inner leg comprises a second rod attachment article for securely associated with a second curtain rod (Cl. 26) or the second rod attachment article is spaced from the center portion by a second distance that is less than the first distance (Cl. 27).  Wyatt discloses curtain rod return bracket (Fig. 2 or 3), comprising: a bracket inner leg (9, Fig. 2-3) structurally including a rod attachment article (see seat 22 in 9 as shown in Fig. 2) configured to securely associate with and support a curtain rod (see 21, Fig. 1); a bracket outer leg (8, Fig. 2-3) including a finial attachment article (22 on 8, Fig. 2); and a bracket center portion (6, Fig. 2) connecting the bracket inner leg and the bracket outer leg (see Fig. 2, portion 6 connects 8 to 9 and 10).  Re. Cl. 2, Wyatt discloses a second bracket inner leg (10, Fig. 2-3) that is substantially parallel to the inner leg (see Fig. 2).  Re. Cl. 26, Wyatt discloses the second bracket inner leg comprises a second rod attachment article (see 22 in 10, Fig. 2) for securely associated with a second curtain rod (see 21, Fig. 1).  Re. Cl. 27, Wyatt discloses the second rod attachment article is spaced from the center portion by a second distance that is less than the first distance (see Fig. 2, the length 10 extends from 6 is less than the length 8 and 9 extend from 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prezner device to include the second bracket inner leg as disclosed by Wyatt since Wyatt states that such a modification enables the bracket to support various window treatments such as a drape, portiere and a lace curtain at the same time (Lines 80-85).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Prezner in view of Bishop US 2007/0170134 (hereinafter Bishop).
Re. Cl. 25, Prezner disclose a general finial attachment (19, Fig. 2) and describes it as a finial receiving portion for receiving a finial (Paragraph 0032, Lines 6-7) but does not explicitly say that the structure defines a finial cavity that is configured to contain an end of the finial.  Bishop discloses a known finial receiving portion (32, Fig. 4) which includes a finial cavity (36, Fig. 4) that is configured to contain an end of the finial (see Fig. 4, via 36 and 30).  
.
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
Re. Applicant’s argument that the Examiner’s position that the limitation “neither of the rod and finial extend into the bracket cavity” is not intended use, the Examiner disagrees.  As discussed previously and above, Applicant’s claims are directed towards a curtain rod return bracket which is intended to be used with a curtain rod and finial.  The claims as presently constructed are not system claims which encompass the return bracket, curtain rod and finial.  Therefore, the Examiner has determined limitations dealing with how the bracket is to be used (e.g. referring to the finial and curtain rod) are intended use limitations.  Applicant asserts that “neither of the rod and the finial extend into the bracket cavity” is a structural feature of the Applicant’s claimed invention.  However, there is no feature claimed in this particular instance.  In other words, Applicant’s assertion that the limitation is a structural feature is not persuasive since Applicant does not claim or point to a particular feature which performs the function.  After reconsidering this limitation in conjunction with Applicant’s disclosure, the structural features which enable this function appears to be structures (108 and 110) as can be seen in Fig. 1b which project outwards from the arms (102 and 104), thereby not 
Re. Applicant’s argument that no reasonable interpretation of the Prezner’s device would conclude that a rod would rest in the rod access without passing into the bracket cavity, the Examiner disagrees.  As set forth above, the thickness dimension of the recess would enable a curtain rod to be placed therein without passing into the cavity.  The Examiner again notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. A proper traversal of the Examiner’s position would be the Applicant persuasively arguing that the structure identified by the Examiner is not capable of being used in the claimed intended use.  Applicant’s argument does not do so since it relies upon a mere allegation that the interpretation is unreasonable and alleging that the connection would be unstable.  As the Examiner discussed above, the recesses are capable of having an appropriately sized curtain rod rest therein and not project into the cavity.  Such a configuration would not necessarily be unstable as argued by the Applicant since the fit between the recess and curtain rod could be an interference/friction fit or secured in some other manner.  Therefore, since Applicant has not persuasively argued that the Prezner device is not capable of being used in the claimed intended use, the arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632